internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 5-plr-103069-00 date date legend partnership seller project authority state a b city c d corp m corp n b c d e f g h t1 t2 t3 t4 t5 t6 t7 t8 t9 t10 dear this ruling letter responds to your letter dated date and subsequent correspondence submitted on behalf of partnership requesting a private_letter_ruling that will waive for the project the 10-year holding_period requirement for existing buildings of sec_42 of the internal_revenue_code under the authority of the exception for the acquisition of certain federally-assisted buildings provided in sec_42 partnership was organized on t1 as a state a limited_partnership to acquire rehabilitate and operate an apartment complex the project partnership consists of corp m as the general_partner with a b percent partnership_interest and individual b as the limited_partner with a c percent partnership_interest at some future date partnership plans to syndicate the partnership interests the project consists of d apartment units housed in e residential buildings with f units each and an additional common usage building containing an office laundry and a maintenance storage area the project located in city c was constructed and placed_in_service by a prior owner in t2 federal assistance for the project was initially provided by a loan from the farmers home administration fmha under sec_515 of the housing act of partnership represents that in t3 corp n purchased the general_partnership from individual d in t4 corp m the general_partner of partnership acquired corp n and the related general_partnership in the project during both of these acquisitions the limited partners remained the same during t10 corp m bought out the limited partners and effected a termination of the partnership under the provisions of sec_708 on t5 corp m transferred the general_partnership in the project from corp n to itself you represent that on t6 the project was acquired by partnership as the result of a servicing action by the rural housing service rhs of the u s department of agriculture formerly fmha to advert federal funds being at risk the rural housing service has submitted a letter dated t7 to the internal_revenue_service designating the project as a troubled project based on a history of financial distress and mortgage default you state that on t6 partnership’s general_partner corp m completed all the transactions involved in the acquisition of the project from the prior owner consideration for the project was the assumption of a renegotiated loan with rhs in the amount of dollar_figureg partnership further represents that it intends to spend approximately dollar_figureh to rehabilitate the project under the state low-income_housing limitations provided by sec_42 partnership applied for and received a t8 reservation for an allocation of the low-income_housing tax_credit dollar amount from the state a housing finance authority authority since the interval between when the project was last placed_in_service t10 and the date_of_acquisition t6 is less than years partnership has failed to meet the year holding_period requirement of sec_42 for existing buildings as federal funds are at risk partnership has submitted this request for a waiver of the holding_period requirement under the authority of the exception granted by sec_42 partnership has made the following representations and certifications concerning the project the acquisition of the buildings in the project is by purchase as defined under sec_179 and as further restricted by sec_42 partnership acquired the buildings in the project to provide affordable housing to qualified low-income households on t9 authority signed a reservation letter for a t8 allocation for the low- income housing_credit_dollar_amount for partnership to comply with the limitation of low-income_housing credits to state a as required by sec_42 the buildings in the project were not previously placed_in_service by partnership or by a person who was a related_person as defined in sec_42 to partnership at the time the buildings were last placed_in_service as of t6 the buildings in the project were federally-assisted buildings as defined in sec_42 and sec_1_42-2 of the income_tax regulations as of t6 federal mortgage funds for the project were at risk within the meaning of sec_1_42-2 there have been no nonqualified substantial improvements to the buildings in the project since it was last placed_in_service on t10 to the best of knowledge of partnership and its representatives no prior owner of the project was allowed a low-income_housing_credit under sec_42 for the project all terms and conditions of sec_42 and related sections including substantial rehabilitation in excess of the minimum provided by sec_42 will be met except for sec_42 partnership asks that this requirement be waived under the authority granted the secretary_of_the_treasury by sec_42 and this application_for the waiver is timely filed as it is within_12_months after the acquisition of the project for an existing_building to qualify for the 30-percent present_value housing tax_credit sec_42 requires there be a period of at least years between the date of the building’s acquisition by the taxpayer and the later of the date the building was last placed_in_service or the date of most recent nonqualified_substantial_improvement of the building sec_42 provides an exception to the 10-year holding_period requirement of sec_42 upon application by the taxpayer the secretary may waive this requirement for any federally-assisted_building if the secretary after consultation with the appropriate_federal_official determines that such waiver is necessary to avert an assignment of the mortgage secured_by property in the project of which such building is a part to the department of housing and urban development or the farmers home administration sec_42 defines the term federally-assisted_building as including any building that is substantially assisted financed or operated under i of the united_states housing act of ii sec_221 or of the national housing act or iii sec_515 of the housing act of as such acts are in effect on the date of enactment of the tax_reform_act_of_1986 date sec_1_42-2 contains requirements that must be satisfied before the secretary will grant the waiver referred to in sec_42 you have represented that partnership is in compliance with these requirements based solely upon the above facts and partnership’s representations we have determined that the buildings in the project are federally-assisted buildings within the meaning of sec_42 and that federal funds are at risk under sec_42 therefore we rule as follows the 10-year holding_period requirement of sec_42 is waived for partnership’s acquisition of the project no opinion is expressed or implied regarding the application of any other provision in the code or regulations specifically no opinion is expressed or implied regarding whether partnership’s costs of acquisition and rehabilitation of the buildings in the project will qualify otherwise for the low-income_housing_credit under sec_42 this ruling is directed only to partnership which requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be filed with the federal_income_tax return for partnership and its partners for the first taxable_year in which the low-income_housing_credit for the project is claimed sincerely yours harold e burghart assistant to the branch chief branch office of the assistant chief_counsel
